    Case: 1:19-cv-04666 Document #: 42 Filed: 11/20/20 Page 1 of 2 PageID #:1154




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 ERNEST FRIMPONG,                               )
                                                )
                   Plaintiff,                   )
                                                )
                                                      No. 19 C 4666
                       v.                       )
                                                )
                                                      Judge Leinenweber
 ANDREW SAUL, Commissioner of Social            )
 Security,                                      )
                                                )
                   Defendant.                   )

        DEFENDANT’S UNCONTESTED MOTION FOR ENTRY OF
 JUDGMENT UNDER RULE 58 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       Defendant Andrew Saul, Commissioner of Social Security, by John R. Lausch, Jr., United

States Attorney for the Northern District of Illinois, requests that the court enter a separate

judgment order under Fed. R. Civ. P. 58 following its October 26, 2020 order (Dkt. 41) denying

Commissioner’s motion to reconsider, and in support states as follows:

       1.    The court denied the Commissioner’s motion to reconsider its order remanding the

case to the Commissioner for an award of benefits, but did not enter a separate judgment order

under Fed. R. Civ. P. 58.

       2.    Entry of a separate judgment order under Rule 58 is necessary for the matter to be

remanded to the Commissioner for an award of benefits under Title 42 U.S.C. § 405(g) (a “sentence

four remand”).

       3.    No prejudice will result should the court grant defendant’s motion because plaintiff’s

counsel has represented that he has no objection thereto.
   Case: 1:19-cv-04666 Document #: 42 Filed: 11/20/20 Page 2 of 2 PageID #:1155




       WHEREFORE, the defendant Commissioner requests that the court enter a separate Rule

58 judgment order remanding the matter to the Commissioner for an award of benefits.

                                           Respectfully submitted,

                                           JOHN R. LAUSCH, Jr.
                                           United States Attorney

                                           By: s/ Ernest Y. Ling
                                             ERNEST Y. LING
                                              Assistant United States Attorney
                                              219 South Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353-5870
                                              ernest.ling@usdoj.gov


Of Counsel:

KATHRYN CALDWELL
Regional Chief Counsel

MEREDITH D. SCHACHT
Assistant Regional Counsel
Social Security Administration
Office of the General Counsel, Region V
200 W. Adams St., Suite 3000
Chicago, Illinois 60606
(877) 800-7578, ext. 19409




                                              2
